Citation Nr: 1517523	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 90 percent for the residuals of right hip arthroplasty.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to January 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Philadelphia, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA).  

The August 2012 rating decision assigned a 30 percent rating for a right hip disability following expiration of the 100 percent rating for one year following hip replacement surgery.  This rating decision also granted entitlement to special monthly compensation at the housebound rate from November 7, 2011 to January 1, 2013, and denied entitlement to special monthly compensation based on the need for aid and attendance.  The Veteran submitted a notice of disagreement with these matters, and a statement of the case that listed all three issues was provided to the Veteran in July 2013.  

The evaluation for the residuals of the right hip arthroplasty was increased to 90 percent in a September 2013 rating decision, effective for the entire period on appeal.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran argues that his right hip disability should be rated as 100 percent disabling, this matter remains on appeal to the Board.  It is the only issue listed in the supplemental statements of the case and in the January 2015 Certification of Appeal.  This matter is properly before the Board.  

The September 2013 rating decision also granted entitlement to special monthly compensation at the housebound rate, effective January 1, 2013.  This represents a complete grant of the benefit sought on appeal; the issue of entitlement to special monthly compensation at the housebound rate is not before the Board.  

The Veteran submitted a timely substantive appeal in August 2013.  On the VA Form 9, Appeal to Board of Veterans' Appeals he checked the box indicating that he had read the statement of the case and was only appealing the issues listed below.  He did not specify the issues, but discussed his continuing recovery from hip surgery and said "I am asking for 1 yr more for home bound only".  The issue of special monthly compensation based on the need for aid and attendance was not certified as being on appeal.  

In July 2014 the Veteran argued that his appeal of the right hip rating encompassed the issue of entitlement to SMC based on aid and attendance.  In a March 2015 presentation to the Board, the Veteran's representative implied that the Veteran had perfected such an appeal.  

The issues of whether the Veteran submitted a timely substantive appeal with regard to entitlement to special monthly compensation based on the need for aid and attendance; and entitlement to that benefit have been raised by the Veteran and by his representative.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran was scheduled for a hearing at the Board in March 2015.  He withdrew his request in February 2015.  



FINDINGS OF FACT

1.  The Veteran has been in receipt of the highest schedular rating for his right hip disability for the entire period on appeal.  

2.  The symptoms of the Veteran's right hip disability include chronic pain, weakness, and limitation of motion, all of which are contemplated by the rating criteria.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 90 percent for the residuals of right hip arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5054, 5250, 5251, 5252, 5253, 5254, 5255 (2014).  

2.  The criteria for referral for extraschedular consideration for the residuals of right hip arthroplasty have not been met.  38 C.F.R. § 3.321(b)(1) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a February 2013 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the letter was provided after the initial adjudication of the claim, it has been readjudicated since it was received.  The duty to notify has been met.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The duty to assist has been met.  The Veteran has been afforded a recent VA examination of his right hip disability.  All relevant VA treatment records have also been obtained.  He has not identified any pertinent private medical records, and he cancelled his scheduled hearing.  An attempt was made to obtain records from the Social Security Administration but their reply indicates that the records were destroyed.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

The analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Service connection for right hip strain was established in a June 2007 rating decision, and a 10 percent rating was assigned effective in October 2006.  The Veteran underwent right total hip arthroplasty in November 2011.  

The Veteran's hip disability is currently rated under Diagnostic Code 5054, which provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  After one year, the hip disability is rerated with the minimum rating assignable being 30 percent.  38 C.F.R. § 4.71a, Code 5054. 

A 90 percent rating is assigned following implantation of prosthesis, when there is painful motion or weakness in the hip such as to require the use of crutches.  A 70 percent rating is assignable when there is markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  Finally, a 50 percent rating may be assigned when there are moderately severe residuals of weakness, pain, or limitation of motion.  38 C.F.R. § 4.71a, Code 5054.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

There is no basis for a scheduler evaluation in excess of 90 percent for the Veteran's residuals of a right hip arthroplasty.  After the end of the 100 percent rating assigned for the first year following implantation of the prosthesis, the current 90 percent evaluation is the highest available under the rating code.  Therefore, no additional discussion of the rating code is required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  Entitlement to a higher rating under another rating code for the hip or thigh has been considered, but none of these provide for a 100 percent rating.  See 38 C.F.R. § 4.71a, Codes 5250, 5251, 5252, 5253, 5254, 5255 (2014).  

The Veteran contends that a 100 percent rating for his right hip should be assigned on an extraschedular basis.  The Veteran essentially has been granted this benefit.  In that the September 2013 rating decision shows that he is in receipt of a total rating for compensation based on individual unemployability based solely on the hip disability.  

To the extent an extraschedular 100 percent rating could be considered a greater benefit than TDIU; the criteria for extra-schedular referral have not been met.  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).

The relevant evidence includes the report of a September 2013 VA examination of the Veteran's right hip.  His symptoms included limitation of motion, chronic pain, and weakness.  There was no malunion or nonunion.  

The evidence also includes VA treatment records in Virtual VA that cover the period from January 2013 to December 2014.  These show that the Veteran experiences chronic right hip pain.  He uses a cane or walker in his home, although he was able to walk around the block for exercise a few times a week.  August 2013 records note that he had fallen down the stairs at home on two occasions, straining the hip and spine in hyperextension.  June 2014 records show that had fallen on another occasion.  However, X-ray studies consistently show no evidence of hardware failure or loosening of the right hip.  The bones are in near-anatomic alignment, and the joint is normal in appearance.  

In summary, the medical evidence shows that the Veteran's symptoms include limitation of motion, chronic pain, and weakness.  These symptoms are included in the scheduler criteria.  38 C.F.R. § 4.71a, Code 5054.  Although the Veteran has disabilities of his right lower extremity in addition to the hip replacement, and although the precise reason for the Veteran's falls were not noted, to the extent that they may be the result of incoordination or excess fatigability of the hip, these symptoms are contemplated.  38 C.F.R. §§ 4.40, 4.45.  As for possible symptoms that are not contemplated in these criteria, the X-ray studies do not show that any evidence of hardware failure or other abnormality, and the September 2013 VA examination was negative for malunion or nonunion.  

Therefore, the Board must find that the diagnostic criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected right hip disability, which means there is not an exceptional or unusual disability picture.  The first Thun element has not been met, and the Board need not consider whether or not there is marked interference with employment or frequent periods of hospitalization.  Therefore, there is no basis to require the RO to refer this claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for extraschedular consideration.  


ORDER

Entitlement to an evaluation in excess of 90 percent for the residuals of right hip arthroplasty is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


